 


114 HR 375 IH: Total Learning Act
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 375 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Himes (for himself, Mr. Larson of Connecticut, and Ms. Esty) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a competitive grant program assisting the development of innovative early learning curricula for low-income children. 
 
 
1.Short titleThis Act may be cited as the Total Learning Act. 2.FindingsThe Congress finds as follows: 
(1)Research conducted by the Census Bureau suggests that 21.8 percent of children under the age of 18 are living in poverty. (2)Research conducted by the Bureau of the Census of the Department of Commerce shows that socioeconomic status and family background characteristics are highly correlated with educational outcomes, with a concentration of low-performing schools in low-income and underserved communities. 
(3)As an example of an innovative early learning curriculum producing tangible results for low-income children, an independent evaluation of the Total Learning Curriculum developed by Action for Bridgeport Community Development, Inc., in cooperation with the Dr. Edward Zigler of the Yale Child Study Center and implemented in Bridgeport, Connecticut, has demonstrated that students who received all the elements of the Total Learning Curriculum made an average 2-point gain on the Diagnostic Reading Assessment (DRA) compared to an average 1.76-point gain on such assessment by those students who did not participate in the Total Learning Curriculum. (4)Such independent evaluation also showed that students who received all elements of Total Learning Curriculum have an average score of 22.35 points on the Concept of Print assessment, compared to an average score of 20.82 points on such assessment by those students who did not participate in the Total Learning Curriculum. 
(5)According to the findings of such independent evaluation, children with low initial DRA scores, high-family risk levels, low parental involvement, have special needs, or who are English-language-learners or participate in extended-day programs, make significant DRA gains after receiving all the elements of the Total Learning Curriculum. 3.PurposeIt is the purpose of this Act to promote academic success for children living in poverty by— 
(1)improving and promoting school readiness by enhancing the cognitive, social, and emotional development of children from birth; (2)focusing such enhancements on low-income children who are at the greatest risk of negative educational outcomes; and 
(3)harnessing the most current developmentally appropriate educational methods to improve the public education system, including— (A)educational interventions beginning as close to birth as possible; 
(B)a child-initiated learning process with time for independent inquiry and play; (C)access to wraparound social services, including support for nutrition, housing, and family literacy; 
(D)professional development for instructional staff, including elementary school teachers, paraprofessionals, and pre-school teachers; (E)an extended school day and school year; 
(F)parent development, which includes providing parents with the knowledge and skills needed to be able to support a child’s growth and academic progress; (G)child-to-staff ratios of at least 1 early childhood or elementary educator for every 7 children; and 
(H)an enhanced transition from pre-kindergarten to elementary school, so that the cognitive and social gains of the pre-kindergarten program are sustained through the remainder of a child’s educational career. 4.Grant program to close the achievement gap (a)Grant program authorizedFrom the amount appropriated under section 10, the Secretary shall award grants, on a competitive basis, to eligible partnerships to implement innovative early learning curricula in early childhood education programs and elementary schools in high-need communities for children from birth through age 9. 
(b)Grant periodA grant under this section shall be awarded for a 5-year period and may be renewed for an additional 5-year period upon a showing of adequate progress, as determined by the Secretary. (c)ApplicationTo be eligible to receive a grant under this section, an eligible partnership shall submit to the Secretary a grant application at such time and in such manner as the Secretary shall require, and containing the following information: 
(1)A description of the high-need community to be served by the eligible partnership, including the number and percent of English-language learners that will be served and other demographic and socioeconomic information as the Secretary may request. (2)An assessment of the need for such a grant in the high-need community, including— 
(A)the number of low-income families; and (B)the number of and percent of elementary school children performing below grade level for reading and math on State assessments described in section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)). 
(3)A detailed description of a plan to carry out the implementation of the innovative early learning curriculum in the high-need community, including— (A)how children and families will be selected to participate, taking into account the need for continuity and stability for all participating children and families; 
(B)how the implementation will coordinate and build on, and will not supplant or duplicate, professional development activities available to the staff of the innovative early learning curriculum in the high-need community; (C)how the implementation will train instructional staff in the innovative early learning curriculum to provide developmentally appropriate school-readiness services that are based on the best available child development and education research; 
(D)how the implementation will train instructional staff in the innovative early learning curriculum to meet the diverse educational needs of children in the high-need community, including children who have limited English proficiency, children with disabilities, or children with other special needs; and (E)how the implementation will train instructional staff in the innovative early learning curriculum to identify and prevent behavioral problems in children or working with children identified as or suspected to be victims of abuse. 
(4)A description of the plan for continuing the innovative early learning curriculum after the end of the grant period. (5)The proposed allocation and use of grant funds to implement the innovative early learning curriculum in the high-need community. 
(6)A description of the roles and responsibilities of the eligible partnership in implementing the innovative early learning curriculum in the high-need community. (7)An assurance, if applicable, that the eligible partnership will provide appropriate professional development to volunteers working directly with young children, as well as to paid staff. 
(d)Use of grant funds 
(1)Required usesA grant awarded under this Act shall be used to cover costs associated with implementing the innovative early learning curriculum, including— (A)costs for extended school hours and days; 
(B)costs associated with professional development, staff compensation, and retention; (C)costs for all comprehensive child and family support services; and 
(D)for any other activities needed to fulfill the purpose of this Act, as the Secretary deems appropriate. (2)Permissible usesNot more 5 percent of a grant awarded under this Act may be used to pay the administrative costs (including supplies, office and classroom space, supervision, mentoring, and transportation stipends as necessary and appropriate) related to the implementation of the innovative early learning curriculum. 
(e)Distribution of grantsIn awarding grants under this Act, the Secretary shall— (1)award the first 5 grants to eligible partnerships from 5 different States; and 
(2)award not less than 1 grant to an applicant serving— (A)a school operated by the Bureau of Indian Affairs; 
(B)a tribal educational agency; or (C)a high-need community located in a rural area. 
(f)PriorityThe Secretary shall give priority to an eligible partnership that— (1)proposes to use the grant funds to carry out the innovative early learning curriculum in areas served by local educational agencies with a higher percentage of students from low-income families and English-language learners not meeting the proficient level of achievement on State assessments described in section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)) in comparison to other grant applicants; and 
(2)demonstrates the availability of local infrastructure in the high-need community to be served by such eligible partnership to implement the innovative early learning curriculum, including the availability of— (A)public elementary schools serving a high percentage of students from low-income families; and 
(B)public or non-profit social service providers, including providers of health-related services or early childhood education services. (g)Reporting requirementsEach eligible partnership that receives a grant under this section shall submit an annual report to the Secretary on the progress of implementing the innovative early learning curriculum. Such report shall include a description of— 
(1)the actual service delivery provided through grant funds, including characteristics of the participating students (including descriptive information on the population of children and families served), and how the innovative early learning curriculum was implemented; (2)an estimate of the annual implementation costs of the program; 
(3)outcomes that are consistent with the purpose of the grant program, including— (A)improvements in student achievement; 
(B)improvements in language skills of children from birth to 3 years of age; (C)improvements in social-emotional outcomes for children at the greatest risk of needing behavioral or psychological intervention; and 
(D)improvements in health for children, including nutrition and access to stable high-quality health services; (4)the types of instruction, materials, and activities being funded under the grant program; and 
(5)the effectiveness of any training and ongoing professional development provided— (A)to the faculty, administration, and staff of early childhood and elementary educators within the eligible partnership receiving a grant under this Act; and 
(B)to the broader community of providers of social, emotional, behavioral, and related support to students participating in the program and to those who train such providers. (h)Evaluations (1)Interim evaluationsFrom the amount appropriated under section 10, the Secretary may conduct interim evaluations to determine whether each eligible partnership receiving a grant under this Act is making adequate progress as the Secretary considers appropriate. The contents of the annual report submitted to the Secretary under subsection (g) may be used by the Secretary to determine whether an eligible grantee receiving a grant is demonstrating adequate progress. 
(2)Final evaluationNot later than 4 years, the Secretary shall report the results of a final evaluation of each innovative early learning curriculum being implemented by an eligible partnership receiving a grant under this Act to— (A)determine the effectiveness of such innovative early learning curriculum; and 
(B)compare the relative effectiveness of each of the various activities described by subsection (d)(1) for which grant funds are used. (3)ReportNot sooner than 5 years, and not later than 6 years, after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the evaluation conducted under paragraph (2), and such recommendations as the Secretary considers appropriate. 
5.Training program authorizedFrom the amount appropriated under section 10, the Secretary shall award funds to a public or private nonprofit organization with demonstrated expertise in an innovative early learning curriculum demonstrating the principles outlined in section 3, for the purpose of training, and providing technical assistance to, eligible partnerships on implementing the innovative early learning curriculum. 6.Supplement not supplantFunds made available under this Act shall be used to supplement, not supplant, Federal, State, or local funds that, in the absence of such availability, would have been expended for the activities described in section 4(d). 
7.Future designation study 
(a)In generalThe Secretary shall provide information about the grant program under this Act to potential grant applicants that may be eligible to receive a grant under this Act based on the latest available data on— (1)the number of residents under the age of 18 in an area served by a local educational agency; 
(2)the percentage of residents with an income below the poverty line in an area served by a local educational agency; (3)the percentage of residents age 18 or older with high school diplomas in an area served by a local educational agency; 
(4)the percentage of students identified as eligible for special education services in an area served by a local educational agency; (5)the youth crime rate in an area served by a local educational agency; and 
(6)such other criteria as the Secretary considers appropriate. (b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a list of high-need communities that, pursuant to subsection (a), received information about the grant program under this Act. 
8.Rule of constructionNothing in this Act shall be construed to abrogate or alter any valid and existing collective bargaining agreement. 9.DefinitionsFor purposes of this Act: 
(1)In generalThe terms State educational agency, local educational agency, highly qualified, and poverty line have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Eligible partnershipThe term eligible partnership means— 
(A)a full-service community school; or (B)a partnership between a local educational agency and one of the following: 
(i)A public or non-profit social service provider, including a provider of health-related services or early childhood education services. (ii)A full-service community school. 
(3)Extended school dayThe term extended school day means a school day for children from birth to age 9 of not less than 9 hours, except in the case where an eligible partnership cannot accommodate a 9-hour day. (4)Extended school yearThe term extended school year means a school year for children from birth to age 9 of not less than 220 calendar days, except in the case where an eligible partnership cannot accommodate a 220-calendar-day school year. 
(5)Full-service community schoolThe term full-service community school means a public school which coordinates educational, developmental, family, health, and other comprehensive services through community-based organizations and public and private partnerships, and provides access to such services to students enrolled in such school, families of such students, and the community where such school is located. (6)High-need community (A)In generalThe term high-need community means— 
(i)a political subdivision of a State, or a portion of a political subdivision of a State, in which at least 50 percent of the children are from low-income families; or (ii)a political subdivision of a State that is among the top 10 percent of political subdivisions of a State having the greatest numbers of such children. 
(B)DeterminationIn determining which communities qualify as a high-need community under subparagraph (A), the Secretary shall use such data as the Secretary determines are most accurate and appropriate. (7)Low-income familyThe term low-income family means a family with an income below the poverty line for the most recent fiscal year for which satisfactory data are available. 
(8)SecretaryThe term Secretary means the Secretary of Education. (9)innovative early learning curriculumThe term innovative early learning curriculum means a comprehensive model of early childhood education, including the following principles as articulated by Dr. Edward Zigler of the Yale Child Study Center, which incorporate— 
(A)educational interventions beginning as close to birth as possible; (B)a child-initiated learning process with time for independent inquiry and play; 
(C)access to wraparound social services, including support for nutrition, housing, and family literacy; (D)professional development for instructional staff, including elementary school teachers, paraprofessionals, and pre-school teachers; 
(E)an extended school day and school year; (F)parent development, which includes providing parents with the knowledge and skills needed to be able to support a child’s growth and academic progress; 
(G)child-to-staff ratios of at least 1 early childhood or elementary educator for every 7 children; and (H)an enhanced transition from pre-kindergarten to elementary school, so that the cognitive and social gains of the pre-kindergarten program are sustained through the remainder of a child’s educational career. 
(10)Wraparound social servicesThe term wraparound social services means comprehensive health and social services provided to a child and the child’s family to supplement the child’s educational needs. 10.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $50,000,000 for each of the fiscal years 2016 to 2022. 
(b)ReservationsOf the amount appropriated under paragraph (1) for each fiscal year, the Secretary shall reserve— (1)not more than 3 percent for evaluations under section 4(h); 
(2)between 2 percent and 5 percent for the training program under section 5; and (3)not more than 3 percent to carry out the study in section 7. 
 
